Citation Nr: 0518416	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected prostate cancer residuals, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected erectile dysfunction.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

The veteran served on active duty from January 1965 to 
October 1969.  Service in Vietnam is indicated by the 
evidence of record.

In May 2002, the RO received the veteran's claim of 
entitlement to service connection for residuals of prostate 
cancer and PTSD.  An October 2002 rating decision granted 
service connection for prostate cancer and erectile 
dysfunction, assigning 20 percent and noncompensable ratings, 
respectively.  The veteran subsequently perfected an appeal 
as to the assigned ratings.  The same decision granted 
special monthly compensation for loss us use of a creative 
organ.

A November 2003 rating decision denied service connection for 
PTSD.  The veteran duly perfected an appeal of that decision.

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in May 2005.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  Following the May 2005 hearing, 
the veteran submitted additional medical evidence directly to 
the Board.  He has waived review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2004).

The issue of service connection for PTSD will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

Issue not on appeal

The October 2002 rating decision also denied service 
connection for residuals of left renal cell carcinoma.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision and the issue is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected prostate cancer residuals 
are manifested by daytime voiding intervals of less than one 
hour and awakening to void at least five times per night.

2.  The veteran's service-connected erectile dysfunction is 
manifested by loss of erectile power without deformity.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
prostate cancer residuals have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2004).

2.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected prostate cancer residuals, which are 
currently evaluated as 20 percent disabling, and a 
compensable rating for his service-connected erectile 
dysfunction.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2003 statement of the case (SOC) and the 
August 2003 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in July 
2002, which was specifically intended to address the 
requirements of the VCAA.  The July 2002 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show an "injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease or event in service."

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises new 
issues.  See VAOPGCPREC 8-2003 (December 22, 2003).  This is 
the situation here.  In May 2002, the veteran filed a claim 
for service connection for residuals of prostate cancer.  He 
was provided VCAA notice regarding this claim by means of the 
July 2002 letter.  In an October 2002 rating decision, 
service connection was granted for prostate cancer residuals 
and erectile dysfunction.  The veteran filed a NOD as to the 
assigned ratings.  

Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the claims for 
increased initial ratings of the veteran's prostate cancer 
residuals and erectile dysfunction.  That is, because the 
veteran was provided with adequate VCAA notice in July 2002 
in regard to his initial service connection claims, VA is not 
required to provide additional notice with respect to the 
subsequent "downstream" claims for increased ratings.  The 
Board therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with an additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the July 
2002 VCAA letter, the veteran was informed that VA would make 
"reasonable efforts" to obtain "medical records, 
employment records, or records from other Federal agencies."  
The veteran was also notified that "if we do not have them, 
we will get service medical records and will review them to 
see if they show you had an injury or disease in service . . 
. [w]e will also get other military service records if they 
are necessary."  The veteran was further advised that "we 
will get any VA medical records or other medical treatment 
records you tell us about" and that "we will also assists 
you by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2002 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the agency or person that has them . . . 
[i]t's your responsibility to make sure that these records 
are received by us."  More specifically, the veteran was 
instructed to provide "the name of the person, agency, or 
company who has records that you think will help us decide 
your claim;" "the address of this person, agency, or 
company;" the approximate time frame covered by the records; 
and "the condition for which you were treated, in the case 
of medical records."  Moreover, the veteran was notified 
that if "there are private medical records that would 
support your claim, you can complete, sign and return [the] 
enclosed VA Form 21-4142, Authorization for Release 
Information, and we will request those records for you . . . 
[u]se a separate form for each doctor or hospital where you 
were treated."  The veteran was also given the option to 
"get these records yourself and send them to us."  Finally, 
he was informed that he could submit his own statement or 
statements from others describing his disability symptoms.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2002 letter advised the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board additionally notes that even though the July 2002 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The veteran's claims were adjudicated by the RO in October 
2002, prior to the expiration of the one-year period 
following the July 2002 notification of the veteran of the 
evidence necessary to substantiate his claim.  However, this 
does not render the RO's notice invalid or inadequate.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claims by 
the October 2002 rating decision.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the two increased rating issues has 
been identified and obtained.  The evidence of record 
includes service medical and personnel records; treatment 
records from the North Chicago VA Medical Center (VAMC) dated 
from September 2002 to May 2005; treatment records from Dr. 
R.T., Barrington Cancer Center, and Lutheran General 
Hospital; as well as the reports of multiple VA examinations.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned VLJ in May 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

The following law and VA regulations generally apply to both 
increased rating issues.  Additional law and VA regulations 
will be discussed where appropriate in connection with the 
specific issues on appeal.  

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

Fenderson considerations

This appeal arose from the initial assignments of disability 
ratings.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

1.  Entitlement to an increased rating for service-connected 
prostate cancer residuals, currently evaluated as 20 percent 
disabling.

The veteran seeks an increased disability rating for his 
service-connected prostate cancer residuals (aside from 
erectile dysfunction, which has been separately rated and 
which will be discussed below).  He essentially contends that 
the level of disability is greater than that contemplated by 
the currently assigned 20 percent rating.  

Factual Background

Private treatment records reveal that the veteran initially 
presented with an elevated PSA in May 1999.  A subsequent 
prostate ultrasound and needle biopsy revealed grade 8 
Gleason's adenocarcinoma of the prostate.  Further work-up 
for prostate cancer also revealed a large left renal mass 
that was ultimately found to be a left renal cell carcinoma 
for which a radical nephrectomy was performed in July 1999.  

Following recovery from the nephrectomy, the veteran 
underwent extensive treatment for his prostate cancer, 
including hormonal therapy combined with external beam 
radiation in August and September 1999.  Radioactive seed 
implantation was also performed in November 1999.  Following 
radiation treatment for prostate cancer, the veteran began 
experiencing a marked urgency and frequency of urination, 
including nocturia as often as 5 to 6 times per night.  
Private treatment records reveal that prior to his radiation 
treatment for prostate cancer, the veteran had not 
experienced any voiding dysfunction or urinary frequency.  
Accordingly, the veteran's treating physicians concluded that 
such was likely the result of the radiation therapy.

Treatment records from the North Chicago VAMC also reflect 
the veteran's complaints of nocturia, including his report 
that he will typically awaken as often as once and hour to 
urinate.  He further noted that if he takes sleeping pills, 
he can sleep as long as three hours at a time, but that when 
his happens he will typically wet the bed.  His VA physician 
recommended the use of a bed pad to control such incidents.  

These records also indicate a diagnosis of hypertension, 
which was found to be well controlled by medication.  Blood 
pressure readings ranged from 116/61 to 133/84.

An October 2002 report of contact (VA Form 119) indicates 
that the veteran 
informed RO personnel that he did not use absorbent materials 
and urinated approximately 9 times during the day and three 
times at night.  In both his notice of disagreement (NOD) and 
his hearing testimony, the veteran denied this statement.  He 
testified that he had to urinate between 12 and 16 times per 
day, and that he will awaken every one to one and half hours 
to urinate at night.  He further reiterated that if he sleeps 
longer than this (usually only after taking a sleeping pill), 
he will wet the bed.  The veteran also indicated that this 
problem affected his job as a salesman in that he will 
typically have to excuse himself from client meetings to use 
the bathroom.  Because his job entails driving over 60,000 
miles a year, the veteran reported that he frequently has to 
pull off the highway to relieve himself and has wet himself 
on several occasions when he couldn't make it in time.



Law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Specific schedular criteria

The veteran's prostate cancer residuals are currently rated 
under 38 C.F.R. § 4.115b, Diagnostic Code7528, which provide 
a for an initial 100 percent rating for malignant neoplasms 
of the genitourinary system.  The Note following this 
diagnostic code provides "[f]ollowing the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local recurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant."  See 38 C.F.R. 
§ 4.115b, Diagnostic Code7528.

The rating criteria for voiding dysfunction and renal 
dysfunction provide as follows: 

Renal dysfunction-

100% Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.

80 % Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.

60 % Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101.

30% Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.

0% Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101.

Voiding dysfunction- 

Rate particular condition as urine leakage, frequency, or 
obstructed voiding.

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:

60% Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.

40% Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day.

20% Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day.

Urinary frequency-

40% Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night

20% Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.

10% Daytime voiding interval between two and three hours, or; 
awakening to void two times per night.

Obstructed voiding-

30 % Urinary retention requiring intermittent or continuous 
catheterization.

10 % Marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:

1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation every 2 
to 3 months 

0% Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year.

See 38 C.F.R. § 4.115a (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected prostate cancer residuals, which are 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2004).  He essentially 
contends that the symptomatology associated with this 
condition, particularly urinary frequency, is more severe 
than is contemplated by the currently assigned rating.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that in addition to the veteran's service-
connected prostate cancer, he also has a past history of 
renal cell carcinoma, which resulted in a left nephrectomy in 
July 1999.  This condition is not service-connected.  The 
Board, however, is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The medical evidence in the instant case indicates that the 
veteran's symptomatology, particularly his voiding symptoms, 
is the result of radiation therapy for treatment of his 
service-connected prostate cancer.  The veteran's private 
physicians have indicated that such is the case and there is 
no contradictory medical opinion of record.  Moreover, 
treatment records reveal that even after his nephrectomy, the 
veteran did not complain of significant voiding symptoms.  It 
was only after radiation therapy for prostate cancer that 
such became apparent.  Moreover, the veteran's treatment 
records reflect that he was warned that urinary urgency and 
frequency was a possible complication of radiation therapy.  
Accordingly, the Board finds that the veteran's voiding 
symptomatology is the result of his service-connected 
prostate cancer.  All voiding symptomatology will therefore 
be considered in assigning a disability rating. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's prostate cancer residuals are currently rated 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528 [Malignant 
neoplasms of the genitourinary system] (2004).  Diagnostic 
Code 7528 is deemed by the Board to be the most appropriate 
primarily because it pertains to cancers of the genitourinary 
system, which is congruent with the veteran's prostate 
cancer.  This diagnostic code also provides disability 
ratings based on urinary frequency, the veteran's primary 
complaint.    The Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
7528.

Schedular rating

The veteran currently has a 20 percent disability rating 
under Diagnostic Code 7528, based primarily upon urinary 
frequency.  To obtain the next highest (40 percent) rating 
for urinary frequency, the veteran must show daytime voiding 
intervals of less than one hour, or that he has to awaken to 
void five or more times per night.  

After careful review of the record, the Board finds that the 
criteria for a 40 percent rating have been met.  The veteran 
reported both in his NOD and hearing testimony that he has to 
void at least 12 to 16 times during the day.  Voiding between 
12 and 16 times during the day would require voiding 
intervals of less than one hour and thus would be congruent 
with a 40 percent rating.  Moreover, the veteran indicated 
during his hearing testimony that he will awaken every hour 
or hour and a half to void, and that if he sleeps any longer 
he will wet the bed.  Awakening to void at least every hour 
to hour and a half clearly would require arising to void at 
least 5 times per night as required for a 40 percent rating.  
The veteran's private treatment records also include 
complaints of voiding as often as five or six times a night, 
and records from the North Chicago VAMC include the veteran's 
complaints of arising to void every hour and a half during 
the night.

The Board has considered also the October 2002 report of 
contact (VA Form 119) in which the veteran allegedly told RO 
personnel that he voided only nine times per day and three 
times at night.  The Board, however, places greater weight on 
the contemporaneous treatment records (which are consistent 
with various argument submitted by the veteran and his 
hearing testimony), which indicate voiding intervals 
consistent with a 40 percent rating.  While the veteran may 
occasionally void less than 12 to 16 times during the day and 
five time at night, his treatment records and sworn testimony 
reflect that his typical symptomatology is indicative of 
voiding intervals consistent with a 40 percent rating.  

As noted in the law and regulations section above, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  In the 
instant case, the evidence reflects that the veteran urinates 
more often than once an hour during the day and at least 5 
times at night.  Such is congruent with a 40 percent 
disability rating.

While the rating criteria do not provide for a rating higher 
than 40 percent for urinary frequency (or obstructed 
voiding), Diagnostic Code 7528 also allows the veteran to be 
rated based on renal dysfunction or incontinence, both of 
which contain rating criteria beyond the 40 percent level.  
Review of the record, however, reveals that these rating 
criteria are not met.  To obtain a rating in excess of 
40 percent for incontinence, the veteran would have to 
demonstrate continual urine leakage requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  The medical evidence is 
negative for the use of an appliance or absorbent material 
requiring changing four times daily, and the veteran has not 
contended that such is required.  While VA treatment records 
reflect that the veteran was advised to use a bed pad when 
taking sleeping pills, there is no indication that the 
veteran has followed this advice or that such bed pads would 
require changing as often as four times per night.

The criteria for renal dysfunction also do not avail the 
veteran.  To obtain a rating in excess of 40 percent for 
renal dysfunction, constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101 must be 
demonstrated.  The medical records, however, are completely 
negative for findings of albuminuria, edema, or any decrease 
in kidney function due to the service-connected prostate 
cancer.  
[The veteran had a left nephrectomy in July 1999 to treat his 
renal carcinoma. That condition has not been service 
connected; accordingly, and deficits arising from the loss of 
that kidney cannot be considered in arriving at the assigned 
rating.  See Mittleider, supra.  No difficulty with the 
remaining kidney has been noted in the medical records or by 
the veteran.]

Moreover, the veteran does not have hypertension warranting a 
40 percent rating under Diagnostic Code 7101.  While the 
veteran has been diagnosed with hypertension, treatment 
records indicate that it is well controlled with medication 
and blood pressure readings have ranged between 116/61 to 
133/84, well short of the required diastolic pressure 
predominantly 120 or more which is necessary for a 40 percent 
rating under Diagnostic Code7101.

The Board additionally notes in passing that there has been 
no recurrence of the veteran's prostate cancer following 
radiation therapy in 1999, and his physician, Dr. R.T., has 
reported that his PSA remains low.  Therefore, the veteran 
does not currently have a malignant neoplasm of the 
genitourinary system which would warrant a 100 percent 
evaluation under Diagnostic Code 7528.

In short, the veteran's urinary frequency is congruent with 
the criteria for a 40 percent disability rating.  To that 
extent, the benefit sought on appeal is granted.  

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that the veteran's service-
connected symptomatology, including his voiding dysfunction, 
has remained the same.  Accordingly, the Board concludes that 
staged ratings are not for application in this case, and that 
a 40 percent rating may be assigned as of the effective date 
of service connection,
May 13, 2002.

Extraschedular evaluation

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected prostate 
cancer residuals results in marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected prostate cancer 
residuals warrant a higher rating.  The RO has not discussed 
or adjudicated the issue of an extraschedular evaluation.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event 
the veteran believes consideration of an extraschedular 
rating for his prostate cancer residuals is in order because 
it presents an exceptional or unusual disability picture, he 
may raise this matter with the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 40 percent disability rating may be assigned 
for the veteran's prostate cancer residuals.  The benefit 
sought on appeal is accordingly allowed.

2.  Entitlement to an increased rating for service-connected 
erectile dysfunction, currently evaluated as noncompensably 
disabling.

The veteran also seeks a compensable evaluation for his 
service-connected erectile dysfunction.

Factual Background

Private treatment records reflect that following radiation 
therapy to treat prostate cancer, the veteran began to 
experience loss of erectile power and difficulty in obtaining 
or maintaining an erection.  Despite being prescribed Viagra 
to treat this condition, the veteran has reported that such 
has been largely ineffective.  Treatment records do not 
reflect deformity of the penis and the veteran has not 
contended that such exists.  As a result of this condition, 
the October 2002 rating decision granted the veteran special 
monthly compensation for loss of use of a creative organ.  
This rating decision also granted service connection for 
erectile dysfunction, assigning a noncompensable evaluation.

Law and regulations

Specific schedular criteria

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code7522.  This diagnostic 
code provides a 20 percent rating for deformity of the penis 
with loss of erectile power.  No other disability rating is 
provided by this diagnostic code.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2004).  He essentially 
contends that his erectile dysfunction and the resulting 
sexual difficulties warrant a compensable rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2004).  The Board 
notes that there is no diagnostic code which particularly 
deals with erectile dysfunction.  Diagnostic Code 7522, 
however, is deemed by the Board to be the most appropriate 
primarily because it is the only diagnostic code which 
includes loss of erectile power among its criteria.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7522.

Schedular rating

To obtain a compensable rating under Diagnostic Code 7522 
deformity of the penis with loss of erectile power must be 
demonstrated.  In the instant case, it is undisputed that the 
veteran has loss of erectile power.  The rating criteria, 
however, also require deformity of the penis to warrant a 
compensable evaluation.  The medical evidence is this case is 
negative for complaint, treatment, or findings of penile 
deformity.  Indeed, the veteran himself does not contend that 
such is present.  Rather, he contends that he should receive 
a compensable evaluation solely due to his loss of erectile 
power and resulting sexual difficulties.  
  
During his personal hearing, the veteran very eloquently and 
emotionally described the anguish his disability has caused 
him.  The Board is certainly sympathetic to the veteran's 
situation.  The Board must point out, however, that the 
October 2002 rating decision granted special monthly 
compensation for loss of use of a creative organ.  This 
benefit was specifically granted to compensate the veteran 
for his erectile dysfunction.  

Unlike special monthly compensation, which is specifically 
designed to compensate  veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment).  
See 38 C.F.R. § § 3.321(a), 4.1.  Given that the veteran's 
erectile dysfunction has not (and could not possibly have) 
interfered with his employment, a compensable evaluation is 
not warranted under the schedular criteria.  Accordingly, the 
criteria for a compensable evaluation have not been met and 
the veteran's claim is denied.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection for erectile 
dysfunction, May 13, 2002, has the veteran met or nearly 
approximated the criteria for a compensable rating.  The 
veteran's service-connected symptomatology has remained the 
same.  Accordingly, the Board concludes that staged ratings 
are not for application in this case. 

Extraschedular evaluation

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected prostate 
cancer residuals results in marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected erectile 
dysfunction warrants a compensable rating.  The RO has not 
discussed or adjudicated the issue of an extraschedular 
evaluation.  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his erectile dysfunction is in 
order because it presents an exceptional or unusual 
disability picture, he may raise this matter with the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for a compensable disability 
rating for the veteran's prostate cancer have not been met.  
The benefit sought on appeal is accordingly denied.


ORDER

A 40 percent disability evaluation for the veteran's service-
connected prostate cancer residuals is granted, subject to 
the provisions governing the payment of monetary benefits.

Entitlement to an increased disability rating for erectile 
dysfunction is denied.


REMAND

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Pertinent law and regulations

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2004); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).

Reason for remand

Combat stressor corroboration

With respect to the crucial element pertaining to in-service 
stressors, the official records indicate that the veteran 
served as a mechanic and messman in Vietnam.  He was not 
awarded any medals or citations indicative of combat and no 
other official evidence indicates that he actually 
participated in combat.  Since the veteran did not 
participate in combat, his lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
veteran's account of in-service stressors must be 
corroborated by other evidence which supports, but does not 
contradict, his testimony.

In the instant case, the veteran has contended that from May 
to June 1966 he was attached to the 1st Battalion, 12th 
Marines, 3rd Marine Division and that in May 1966, while 
serving on guard duty, his position was attacked by mortar 
and artillery fire and ground forces.  Efforts undertaken by 
the RO to confirm the veteran's combat experiences in May 
1966 have been unsuccessful.  However, at his May 2005 
hearing, the veteran testified that during the second half of 
his tour he was reassigned to a supply and repair depot 
called "FLC" which was located on the grounds of the DaNang 
Airfield (near a "little town called Dog Patch").  
He reported that the airfield was frequently attacked by 
enemy mortar and rocket fire.  See Hearing Transcript at 13-
16.  Service records indicate that the veteran served as part 
of "MaintCO, FLSG-A, 3d ServBn (Rein), FLC" from June 1966 
until February 1967, and with "MTMaintCo MaintBn 1stFSR 
FLC" from February 1967 to the end of his tour in June 1967.  

While the RO did obtain a press release indicating that 
DaNang Airfield was attacked by rocket and mortar fire in 
February and March 1967, the RO has not attempted to verify 
the veteran's statements regarding rocket and mortar fire at 
the DaNang Airfield for the remainder of his tour, or whether 
the units he was involved with from June 1966 until June 1967 
were actually stationed at DaNang Airfield.  Specifically, no 
attempt was made to verify these stressors through the Marine 
Corps Historical Center (MCHC).  Accordingly, the Board 
believes that additional stressor verification efforts should 
be undertaken

In reaching its decision to remand the case for stressor 
verification, the Board has considered the Court's decision 
in Pentecost v. Principi, 16 Vet. App. 124 (2002).  In 
Pentecost, the veteran alleged that his stressors were the 
result of enemy fire and submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances is not necessary and held that a claimant need 
not substantiate his actual presence during the stressor 
event; the fact that the claimant was assigned to and 
stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to 
the stressor event.  See also Suozzi v. Brown, 10 Vet. App. 
307 (1997).  Therefore, the veteran does not have to 
substantiate his actual presence during the claimed rocket 
and mortar attacks.  His claim can be substantiated by 
evidence that he was in the vicinity of the claimed rocket 
attacks; it is not necessary that his exact location be 
pinpointed.  As such, the case must be remanded for 
verification that the claimed rocket and mortar attacks did 
in fact occur.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressors, specifically his 
account of rocket and mortar attacks at 
DaNang Airfield between June 1966 and 
June 1967.  If deemed to be necessary by 
VBA, the veteran should be contacted and 
asked to provide more detail about his 
whereabouts and stressors.  This summary, 
together with a copy of the veteran's DD 
214 form, should be sent to MCHC.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors, including 
information regarding rocket and mortar 
attacks at the DaNang Airfield during 
this time period and the presence of 
"MaintCO, FLSG-A, 3d ServBn (Rein), 
FLC" or "MTMaintCo MaintBn 1stFSR FLC" 
at DaNang Airfield during this time.

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claim 
of entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


